36 U.S. 175 (____)
11 Pet. 175
THE STEAMBOAT ORLEANS, HENRY FORSYTH ET AL. CLAIMANTS, APPELLANTS
v.
THOMAS PHBUS.
Supreme Court of United States.

*176 The case was argued by Mr. Vinton, and Mr. Crittenden, for the appellants; and by Mr. Catron, for the appellee.
*181 Mr. Justice STORY delivered the opinion of the Court.
This is an appeal from the district court of the district of Louisiana. Thomas Phbus, who is the owner of one-sixth part of the steamboat Orleans, filed a libel on the admiralty side of that court against Forsyth and others, who are the owners of the other five-sixths parts of the same steamboat; alleging himself to be a part owner and master of the steamboat, and that he had been dispossessed by the other owners, who were navigating, trading with, and *182 using the boat contrary to his wishes; that he wished to have an amicable sale of the boat, but the other owners refused, and were about to send her up the Mississippi on another trip, against his wishes; that the boat then lay at New Orleans, within the ebb and flow of the tide, and within the admiralty jurisdiction of the court: therefore he prayed admiralty process against the boat, and that the boat might be sold, and one-sixth part of the proceeds be paid to him; and that the other partners might account to him for the earnings of the boat to the day of the sale.
The appellants, (the claimants and owners of the five-sixths) appeared, and in their answer admitted the title of the libellant to the one-sixth part. But they denied the jurisdiction of the court, alleging that the boat did not navigate waters where the tide ebbs and flows; but that she navigated only between New Orleans and the interior towns on the Mississippi river, and its tributary waters. They further alleged, that she was not a maritime boat, and was never intended to navigate the high seas. They further answered; and in case their objection to the jurisdiction should be overruled, they alleged certain matters to the merits, upon which it is unnecessary to dwell, as our present judgment will be confined exclusively to the questions of jurisdiction.
It seems, that, subsequently, a libel was filed against the same boat by one of her crew, for wages. In that suit Phbus also filed a claim for wages as master, and for necessaries advanced by him for the boat, while he acted as master. These charges were by the agreement of the parties allowed to be transferred to the present suit; and of course were to be treated as if they had been alleged in the original libel.
It may be here proper to state that it is very irregular and against the known principles of courts of admiralty to allow in a libel, in rem, and, quasi, for possession, (as the present libel assumes in some sort to be) the introduction of any other matters of an entirely different character; such as an account of the vessel's earnings, or the claim of the part owner for his wages and advances as master. In the first place the admiralty has no jurisdiction at all in matters of account between part owners. In the next place the master, even in case of maritime services, has no lien upon the vessel for the payment of them. So that, in both respects, these matters belong ad alium examen.
But to return to the question of jurisdiction; there is no doubt *183 that the boat was employed exclusively in trade and navigation upon the waters of the Mississippi, and its tributary streams; and that she was not employed or intended to be employed in navigation and trade on the sea, or on tide waters. And the wages of the master, and the advances made by him, for which he now claims recompense out of the proceeds of the steamboat, are on account of voyages made on such interior waters. Under these circumstances the question arises, whether the district court had jurisdiction, as a court of admiralty, to entertain either the original libel, or the claims in the supplementary proceedings. We shall shortly give our opinions on both points.
And in the first place, in respect to the original libel. The jurisdiction of courts of admiralty in cases of part owners, having unequal interests and shares, is not, and never has been applied to direct a sale, upon any dispute between them as to the trade and navigation of a ship engaged in maritime voyages, properly so called. The majority of the owners have a right to employ the ship in such voyages as they may please; giving a stipulation to the dissenting owners for the safe return of the ship; if the latter, upon a proper libel filed in the admiralty, require it. And the minority of the owners may employ the ship in the like manner, if the majority decline to employ her at all. So the law is laid down in Lord Tenterden's excellent Treatise on Shipping. Abbot on Ship. part 1, chap. 3, sec. 4 to sec. 7. If, therefore, this were a vessel engaged in maritime navigation, the libel for a sale could not be maintained.
But the case is that one of a steamboat engaged in maritime trade or navigation. Though in her voyages she may have touched at one terminus of them, in tide waters, her employment has been, substantially, on other waters. The admiralty has not any jurisdiction over vessels employed on such voyages, in cases of disputes between part owners. The true test of its jurisdiction in all cases of this sort is, whether the vessel be engaged, substantially, in maritime navigation; or in interior navigation and trade, not on tide waters. In the latter case there is no jurisdiction. So that, in this view, the district court had no jurisdiction over the steamboat involved in the present controversy; as she was wholly engaged in voyages on such interior waters.
Secondly; in respect to the wages and advances claimed by the libellant. They are for services not maritime, and for disbursements not maritime. Under such circumstances the admiralty has no jurisdiction; *184 for its jurisdiction is limited in matters of contract, to those, and those only, which are maritime. This was expressly decided by this Court in the case of the steamboat Jefferson; 10 Wheat. R. 429; which, substantially, on this point, decides the present case.
There is another ground equally fatal to the claim of the master for wages, which has been already alluded to. By the maritime law the master has no lien on the ship even for maritime wages. A fortiori, the claim would be inadmissible for services on voyages not maritime.
But it is said that the law of Louisiana creates a lien in favour of the master of a vessel engaged in voyages like the present: and if so, it may, upon the principles recognized by this Court, in Peyroux v. Howard, &c., 7 Peters R. 343, be enforced in the admiralty. That decision does not authorize any such conclusion. In that case the repairs of the vessel for which the state laws created a lien, were made at New Orleans, on tide waters. The contract was treated as a maritime contract; and the lien under the state laws was enforced in the admiralty, upon the ground that the court, under such circumstances, had jurisdiction of the contract as maritime; and then the lien, being attached to it, might be enforced according to the mode of administering remedies in the admiralty. The local laws can never confer jurisdiction on the courts of the United States. They can only furnish rules to ascertain the rights of parties; and thus assist in the administration of the proper remedies, where the jurisdiction is vested by the laws of the United States.
In this view of the point of jurisdiction, we do not think it necessary to decide whether by the local law of Louisiana the master had a lien on the steamboat for his wages or not: nor, whether, if such a lien existed by that law, it could be applied to any steamboats not belonging to citizens of that state, for services not rendered in that state.
Upon the whole, our judgment is, that the district court had no jurisdiction of the libel or its incidents; and, therefore, that the decree of the district court must, upon this ground, be reversed, and a mandate awarded to the district court to dismiss the suit, for want of jurisdiction.